 Case 2:20-cv-03755-GW-JC Document 16 Filed 06/11/20 Page 1 of 2 Page ID #:119
                                                                                    JS -6

 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   BRADFORD BLASECK, MELISSA                        Case No.: CV 20-3755-GW-JCx
     BLASECK,
12                                                    Hon. District Judge George H. Wu
                    Plaintiffs,
13
       v.                                             ORDER ON STIPULATION FOR
14                                                    DISMISSAL OF ACTION
     CALIBER HOME LOANS INC.; SELECT
15   PORTFOLIO SERVICING INC.; and Does
     1-100, inclusive,
16
                    Defendants.
17

18

19           Having considered the Stipulation for Dismissal of Action Pursuant to Federal
20   Rule of Civil Procedure 41(a)(1)(A)(ii) (the “Stipulation”) entered into by and between
21   plaintiffs Bradford Blaseck and Melissa Blaseck, and defendant Select Portfolio
22   Servicing, Inc. (collectively, the “Parties”), and good cause appearing therefor,
23           IT IS ORDERED that the Stipulation is APPROVED.
24           IT IS FURTHER ORDERED that this action is hereby dismissed in its entirety
25   with prejudice.
26           IT IS FURTHER ORDERED that the Parties shall bear their own attorneys’
27   fees and costs incurred in connection with this action.
28
                                                   1               CASE NO.: 2:20-CV-03755-GW-JC
                           ORDER ON STIPULATION FOR DISMISSAL OF ACTION
     1605219.1
 Case 2:20-cv-03755-GW-JC Document 16 Filed 06/11/20 Page 2 of 2 Page ID #:120



 1           IT IS FURTHER ORDERED that the Court shall retain jurisdiction for the
 2   purpose of enforcing the terms of the separate settlement agreement entered into
 3   between the Parties.
 4           IT IS SO ORDERED.
 5

 6
     Dated: June 11, 2020                         _________________________________
                                                  HON. GEORGE H. WU
 7                                                UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2               CASE NO.: 2:20-CV-03755-GW-JC
                        ORDER ON STIPULATION FOR DISMISSAL OF ACTION
     1605219.1
